DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 01/08/2021 appears to be acceptable.

Drawings
The drawings filed 01/08/2021 appears to be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. 10923412 B2 from the same inventor. 

Table 1
Instant application (17/144839) claims
US Patent. 10923412 B2
Similar limitation claims
Claim 1
Claim 1-2


Table 2
Instant application (17/144,839)
US Patent. 10923412 B2
1. An integrated circuit assembly comprising: 
a semiconductor substrate; 
a heat transfer element; and 
an ambulatory thermal interface arranged between the semiconductor substrate and the heat transfer element, 
the ambulatory thermal interface comprising: 
(i) a thermally conductive material, and 
(ii) a friction reduction material, 
wherein: 
(a) the thermally conductive material is arranged along a surface of the heat transfer element, 
(b) the friction reduction material is arranged along a surface of the semiconductor substrate, 
(c) opposing surfaces of the thermally conductive material and the friction reduction material define a slidable interface when placed in contact. 

1. An integrated circuit assembly comprising: a semiconductor substrate; a die lithographically formed along a first broad surface of the semiconductor substrate; a heat transfer element; and an ambulatory thermal interface arranged between the semiconductor substrate and the heat transfer element, the ambulatory thermal interface comprising: (i) a thermally conductive material bonded to a surface of the heat transfer element, and (ii) a solid friction reduction material bonded to a second broad surface of the semiconductor substrate opposing the first broad surface, wherein opposing surfaces of the thermally conductive material and the solid friction reduction material define a slidable interface when placed in contact.
2. The integrated circuit assembly according to claim 1, wherein: a first surface of the thermally conductive material is mated with the surface of the heat transfer element, a first surface of the solid friction reduction material is mated with the second broad surface of the semiconductor substrate, a second surface of the thermally conductive material that is opposite the first surface of the thermally conductive material defines a free surface of the thermally conductive material, a second surface of the solid friction reduction material that is opposite the first surface of the solid friction reduction material defines a free surface of the solid friction reduction material, and the free surface of the thermally conductive material and the free surface of the solid friction reduction material define the slidable interface.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Manninen et al. (US 20170125321 A1) of record.

Regarding independent claim 1, Manninen et al. teach “An integrated circuit assembly (fig. 3; ¶ 0019-0026) comprising:
a semiconductor substrate (1, ‘a power electronic module’, ‘power semiconductor switches’, ¶ 0019); 
a heat transfer element (2, ‘cooling arrangement’, ¶ 0019); and
an ambulatory thermal interface (3, 4) arranged between the semiconductor substrate (1) and the heat transfer element (2), 
the ambulatory thermal interface (3, 4) comprising:
(i)    a thermally conductive material (3, Aluminum foil, ¶ 0019, 0023), and
(ii)    a solid friction reduction material (4, ‘solid lubricant material’, ‘polytetrafluoroethylene (PTFE)’, ¶ 0024), 
wherein:
(a)    the thermally conductive material (3) is arranged along a surface of the heat transfer element (2),
(b)    the friction reduction material (4) is arranged along a surface of the semiconductor substrate (1),
(c)    opposing surfaces of the thermally conductive material (3) and the friction reduction material (4) define a slidable interface when placed in contact.
Manninen et al. are not explicit on the limitation, ‘ambulatory’ and ‘slidable’ of the interface between the thermally conductive material 3 and the friction reduction material 4. However, Manninen et al. teach all the elements of the integrated circuit assembly. The friction reduction material of Manninen et al. and the applicant are made of same material (PTFE) and also the thermally conductive material of both Manninen et al. and the applicant are metal (Indium and Aluminum, see claim 3). Manninen et al. also teach about compensating the ‘shear forces’ between the thermal conductive material and the friction reduction material (¶ 0022). As, the claimed device and the device of the prior art have same structure and material, this is naturally recognized that the claimed product and the product of Manninen et al. will have same property (‘slidable’). See MPEP § 2112.01. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817